Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT

This FIRST AMENDMENT TO THE AMENDED AND RESTATED ADVISORY AGREEMENT (this “First
Amendment”), effective as of March 29, 2011, is entered into by and between
CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation (the
“Company”), Carter/Validus Operating Partnership, LP, a Delaware limited
partnership (the “Partnership”) and CARTER/VALIDUS ADVISORS, LLC, a Delaware
limited liability company (the “Advisor”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Advisory
Agreement (defined below).

WHEREAS, the Company, the Partnership and the Advisor are parties to that
certain Amended and Restated Advisory Agreement, dated November 26, 2010 (the
“Advisory Agreement”); and

WHEREAS, the Company, the Partnership and the Advisor desire to amend the
Advisory Agreement as set forth herein in order to clarify certain fees and
expenses payable to the Advisor.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Amendment to Section 3.01(a)

Section 3.01(a) of the Advisory Agreement is hereby amended and restated in its
entirety as follows:

3.01 Fees.

(a) Asset Management Fee. The Company shall pay to the Advisor an Asset
Management Fee equal to 1/12th of 1.00% of the sum of the Contract Purchase
Price, the Acquisition Expenses, Construction Fee and other customarily
capitalized costs but excluding Acquisition Fees, monthly in arrears based on
Assets held by the Company on the last day of such month; provided, however,
that the Company’s obligation to pay such fee shall be deferred when the
Company’s Distribution Payout Ratio is 100% or greater. The amount of Asset
Management Fees deferred in a particular period will be equal to that amount by
which Distributions exceed the MFFO. If the Company’s Distribution Payout Ratio
is less than 100%, the excess MFFO will be used to repay any previously Deferred
Asset Management Fees.

 

2. Amendment to Section 3.02(a)(i)

Section 3.02(a)(i) of the Advisory Agreement is hereby amended and restated in
its entirety as follows:

3.02 Expenses.

(i) Organization and Offering Expenses, but only to the extent the reimbursement
would not cause the Selling Commissions, the dealer manager fees and the other
Organization and Offering Expenses borne by the Company to exceed 15% of the
Gross Proceeds raised in the completed Offering. Within 60 days after the end of
the month in which an Offering terminates, the Advisor shall reimburse the
Company for any Organization and Offering Expenses reimbursed by the Company to
the Advisor to



--------------------------------------------------------------------------------

the extent that such reimbursements exceed 15% of the Gross Proceeds raised in
the completed Offering. The Advisor shall be responsible for the payment of the
Organization and Offering Expenses in excess of 15% of the Gross Proceeds. In
the event the Company does not raise the minimum amount of the Offering as set
forth in the Prospectus, the Advisor shall not be reimbursed for any
Organization and Offering Expenses;

 

  3. Governing Law.

The provisions of this First Amendment shall be construed and interpreted in
accordance with the laws of the State of Florida, and venue for any action
brought with respect to any claims arising out of this First Amendment shall be
brought exclusively in Hillsborough County, Tampa.

 

  4. Counterparts.

This First Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument.

Except as expressly set forth herein, the Advisory Agreement remains unmodified
and unchanged and the parties hereto ratify and confirm the Advisory Agreement
as amended hereby.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
effective as of the date first set forth above.

 

CARTER VALIDUS MISSION CRITICAL REIT, INC. By:  

/s/ Todd M. Sakow

  Todd M. Sakow   Chief Financial Officer CARTER/VALIDUS ADVISORS, LLC By:  

/s/ John E. Carter

  John E. Carter   Chief Executive Officer and Chief Investment Officer
CARTER/VALIDUS OPERATING PARTNERSHIP, LP By:  

Carter Validus Mission Critical REIT, Inc.,

its General Partner

By:  

/s/ John E. Carter

  John E. Carter   Chief Executive Officer